DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 9, the claim recites the limitation “the ketone solvents” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 9 depends from, makes no mention of “ketone solvents”, but does recite “a combination of ketone solvents”. It is suggested that Applicant amend claim 9 to read “the combination of ketone solvents” in place of “the ketone solvents”.
With respect to claim 9, the scope of the claim is confusing. Claim 1, which claim 9 depends from, recites “a combination of ketone solvents”. However, claim 9 recites “the ketone solvents are selected from the group consisting of acetone, methyl ethyl ketone, cyclopentanone, cyclohexanone, or any combination thereof”. It is unclear 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2005/0168690 A1, “Kawai”) in view of Oyama et al. (JP 2007-284485 A, “Oyama”), Yasui et al. (US 2016/0185083 A1, “Yasui”), and the evidence provided by Ciba Specialty Chemicals (Ciba ® DAROCUR ® 1173.
With respect to claims 1, 10, and 13-14, Kawai discloses a light control plastic lens, i.e. an ophthalmic lens, shown in Fig. 1 below, made of a light control sheet 1, transparent sheets 2 layered on both sides of the light control sheet 1, a curable resin 3 layered on both transparent sheets 2, and a polymerizable lens resin layer 4 ([0068]). Kawai further discloses the transparent sheets 2 and light control sheet 1 form a sheet-like control element serving as a light control laminate ([0068]), i.e. layers 1 and 2 are a functional laminate. Kawai further discloses the transparent sheets 2 are made from cellulose acetate, such as TAC ([0147]); while there is no explicit disclosure that TAC is a thermoplastic film layer, given that it is identical to that of the present invention (see instant specification, [0015], “the functional laminate thermoplastic film layer comprises TAC.”), then it would necessarily inherently be a thermoplastic film layer as presently claimed. When both transparent sheets, i.e. functional laminate thermoplastic layers, are made from TAC, then they are made from the same material and are attached to both sides of the functional layer. Kawai additionally discloses the curable resin 3, i.e. primer coating, is a (meth)acrylate-based polymerizable composition which polymerizes upon exposure to heat and UV rays ([0069]), and is a mixture of a (meth)acrylate-based polymerizable oligomer and a (meth)acrylate-based polymerizable monomer, i.e. a reactive monomer ([0071]); the (meth)acrylate-based oligomer includes urethane (meth)acrylate oligomers ([0072]), i.e. a urethane acrylate oligomer. Kawai further discloses the (meth)acrylate-based composition includes 2-hydroxy-2-methyl-1-phenyl-propane-1-one, also known as DAROCUR ® 1173, which is a polymerization initiator ([0244]); as evidenced by Ciba Specialty Chemicals, 2-hydroxy-2-methyl-1-phenyl-propane-1-one is a UV curing agent (see Ciba Specialty Chemicals, page 2, nd paragraph), and thus 2-hydroxy-2-methyl-1-phenyl-propane-1-one is a UV initiator. The polymerizable lens resin layer 4 corresponds to the cast-polymerized lens comprising at least one polymer as presently claimed since it is formed in a cast polymerization step when the sheet-like light control element laminated with the curable polymerizable composition is embedded in a polymerizable lens composition within a mold ([0044]).

    PNG
    media_image1.png
    176
    580
    media_image1.png
    Greyscale

Kawai does not disclose wherein the primer coating comprises at least one acrylic polymer, nor a combination of ketone solvents, acetate solvents, or ketone and acetate solvents.
Oyama teaches a UV curable resin with a urethane acrylate oligomer and an acrylate monomer copolymerized with an acrylic polymer that has excellent weather resistance, abrasion resistance, and adhesion ([0009]). Oyama further teaches the coating is applied with solvent ([0033]), i.e. the coating contains solvent, but does not teach what the solvent is.
Kawai and Oyama are analogous inventions in the field of lenses.
Kawai in view of Oyama does not teach wherein the solvent is a combination of ketone solvents, acetate solvents, or ketone and acetate solvents.
Yasui teaches a hard coat for a polarizing film formed by a urethane acrylate and a mixed solvent made from butyl acetate and ethyl acetate ([0184-0185]), i.e. a combination of acetate solvents.
Kawai in view of Oyama and Yasui are analogous inventions in the field of urethane acrylate coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curable resin of Kawai to contain an acrylic polymer as taught by Oyama and a mixed solvent made from butyl acetate and ethyl acetate as taught by Yasui in order to provide a curable resin layer capable of forming a hard coat (Yasui, [0184-0185]) and having excellent weather resistance, abrasion resistance, and adhesion (Oyama, [0009]).
With respect to claim 2, Kawai teaches the (meth)acrylate-based polymerizable monomer, i.e. reactive monomer, contains carbonate bonds ([0080]), and that the polymerizable lens resin, i.e. the cast-polymerized lens polymer, contains carbonate bonds ([0157]), i.e. the monomers are the same since they both contain carbonate bonds.
With respect to claim 3, Kawai teaches the (meth)acrylate-based polymerizable monomer, i.e. the reactive monomer, is made from 2-hydroxyethyl acrylate ([0081]) while the polymerizable lens resin, i.e. the cast-polymerized lens polymer, is made from monomers such as diethylene glycol bis(allyl carbonate) (CR-39) ([0157]). Thus, the reactive monomer is different than the monomer of the cast-polymerized lens polymer.
With respect to claim 5, Kawai teaches the urethane(meth)acrylate-based oligomer includes hydroxy(meth)acrylates ([0073]), i.e. a hydroxy(meth)acrylate is a 
With respect to claims 6-7 and 17, Kawai teaches the (meth)acrylate-based polymerizable monomer, i.e. reactive monomer, includes hexanediol di(meth)acrylate ([0081]), which has an acrylic reactive group as presently claimed. Since there are two acrylic reactive groups present, then the reactive group functionality on the monomer is at least two as presently claimed.
With respect to claim 9, given that the claim only further limits an optional alternative, the claim is considered met by Kawai in view of Oyama and Yasui.
With respect to claim 11, Kawai teaches the light control laminate comprises a polarizing sheet ([0087]), making the light control laminate a polarizing laminate.
With respect to claim 12, Kawai teaches the polarizing sheet is made from polyvinyl alcohol ([0088-0089]).
With respect to claim 15, Kawai teaches the light control laminate comprises a polarizing sheet ([0087]), making the light control laminate a polarizing laminate. Kawai further teaches the polarizing sheet is made from polyvinyl alcohol ([0088-0089]). Given that the polarizing sheet is the light control sheet 1 and is made of polyvinyl alcohol, and the transparent sheets 2 are made from TAC ([0147]), then the light control laminate, i.e. the functional laminate, is a TAC-PVA-TAC laminate as presently claimed.
With respect to claim 16,.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2005/0168690 A1) in view of Oyama et al. (JP 2007-284485 A), Yasui et al. (US 2016/0185083 A1), and the evidence provided by Ciba Specialty Chemicals (Ciba ® DAROCUR ® 1173), hereinafter “modified Kawai”, as applied to claim 1 above, and further in view of Ryu et al. (US 2012/0308798 A1, hereinafter “Ryu”). It is noted that the teachings of Oyama et al. are based off a machine translation of the reference included with the Office action mailed 10 November 2020.
With respect to claim 4, modified Kawai does not teach wherein the acrylic polymer has a molecular weight of about 10,000 to about 100,000 g/mol.
Ryu teaches that it is desirable to have a photocurable acrylic polymer with a weight average molecular weight of 10,000 to 200,000 g/mol; below 10,000 g/mol, the film is brittle, and above 100,000 g/mol, a desired level of hardness is not obtained ([0030]).
Modified Kawai and Ryu are analogous inventions in the field of photocurable resins containing acrylic polymers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acrylic polymer of modified Kawai to have a weight average molecular weight, i.e. molecular weight, of 10,000 to 100,000 g/mol in order to provide a film that is not brittle and has a desired level of hardness (Ryu [0030]).

Response to Arguments
Due to the amendments to claims 2-7, 10, and 16-17, the 35 U.S.C. 112(b) rejections of claims 2-7, 10, and 16-17 are withdrawn. However, claim 9 remains rejected under 35 U.S.C. 112(b) as set forth above.
Applicant's arguments filed 20 July 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections of claims 1-3, 5-7, and 9-7 over Kawai in view of Oyama, Yasui, and the evidence provided by Ciba Specialty Chemicals, Applicant argues Yasui is non-analogous art because Yasui does not teach or suggest the resin is applicable to the field of ophthalmic lenses, but is instead directed towards pressure-sensitive adhesives for image display devices, which is a different field of endeavor than ophthalmic lenses and that one of ordinary skill in the art would not adapt components from electronic devices for use in an ophthalmic lens. Applicant additionally argues a hard coat layer is different from a primer layer, and that Yasui does not use its urethane acrylate coating to improve or achieve adhesion. Applicant further argues unexpected results and points to Examples 1-3 of the instant specification for support. The examiner respectfully disagrees.
In response to applicant's argument that Yasui is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re OetikerYasui is analogous art for the following reasons.
Kawai (the primary reference) discloses a coating 3 made from a (meth)acrylate-based polymerizable composition ([0068-0069]), which is a mixture of a (meth)acrylate-based polymerizable oligomer and a (meth)acrylate-based polymerizable monomer, i.e. a reactive monomer ([0071]). Kawai further discloses the (meth)acrylate-based oligomer includes urethane (meth)acrylate oligomers ([0072]), i.e. a urethane acrylate oligomer. Kawai additionally discloses a light control plastic lens 1 made of a polarizer 5 ([0055], [0061], and Fig. 2; light control sheet 1 is made from a polarizing sheet 5 as shown in Fig. 2) sandwiched between two transparent sheets 2 ([0055] and Figs. 1-2); the transparent sheets 2 are made from TAC ([0147]). Kawai discloses the coating 3, i.e. urethane acrylate oligomer coating, is applied to the transparent sheets 2 ([0068] and Fig. 1), i.e. is a coating on the polarizer on the TAC side.
Similarly, Yasui teaches a hard coat treatment for a polarizing film applied on the triacetylcellulose (TAC) film side. Yasui teaches the hard coat, i.e. coating, is made of a urethane acrylate and a mixed solvent made from butyl acetate and ethyl acetate ([0184-0185]), i.e. a combination of acetate solvents.
Thus, Kawai and Yasui are analogous inventions in the field of urethane-acrylate coatings applied to the TAC side of a polarizer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urethane acrylate coating of Kawai to be the urethane acrylate coating containing a mixture of butyl acetate solvent and ethyl acetate solvent as taught by Yasui in order to provide a hard coat (Yasui, [0184-0185]).
Regarding Applicant’s argument that Yasui teaches a hard coat layer but not a primer layer, given that Kawai in view of Oyama and Yasui discloses an identical 
Regarding Applicant’s argument that Yasui does not employ the hard coat layer to improve adhesion, it is noted that “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). Additionally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It would have been obvious to one of ordinary skill in the art to combine the teaching of Kawai with those of Yasui in order to provide a coating that is capable of forming a hard coat as set forth above. Further, while there is no explicit disclosure from Kawai in view of Oyama and Yasui that the layer improves adhesion, given that Kawai in view of Oyama and Yasui discloses an identical article made of identical materials as that of the present invention, then the coating containing at least one acrylic polymer, at least one urethane acrylate oligomer, at least one UV initiator, at least one reactive monomer capable of reacting with a lens casting monomer, and a combination of 
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kawai in view of Oyama and Yasui discloses an identical article made of identical materials as that presently claimed and thus it would inherently possess identical properties as that of the present invention.
Regarding Applicant’s argument of unexpected results, this is not found persuasive because the data is not commensurate in scope with the claims for the following reasons.
Firstly, the examples refer to specific primer coating layers. Namely, Example 1 contains a base primer having about 10-23% acrylic resin chosen from Elvacite 2250 (methacrylate copolymer), Elvacite 2669 (acrylic copolymer), and Elvacite 2776 (acrylic resin) having a molecular weight range of 10,000-100,000 g/mol; about 10-23% of a UV-curable urethane acrylate oligomer (Nippon Gohsei UV-3000B); about 65-66% methyl isobutyl ketone (MIBK) solvent; and about 1-2% of a photoinitiator being Irgacure 184) ([0040]) as the components of the base primer as 33.3% of the composition, ethyl acetate solvent as 64.7% of the composition, and 2.0% CR39 monomer ([0043] and Table 1). Example 2 contains the same base primer and monomer as Example 1, but uses cyclopentanone as the solvent ([0046] and Table 1). Example 3 contains the same base primer and monomer as Example 1, but used cyclohexanone as the solvent 
Secondly, the Examples refer to a specific functional laminate, namely a TAC polar laminate ([0044]), but do not disclose where the primer coating is on one or both external surfaces of the functional laminate. However, the present claims allow for any functional laminate comprising a thermoplastic film on one or both sides of a functional layer.
Thirdly, the Examples seem to refer to CR39 as the cast-polymerized lens comprising at least one polymer. However, the present claims allow for any cast-polymerized lens comprising any at least one polymer.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A RICE/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787